Citation Nr: 1125875	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied service connection for a skin disorder.

In June 2008, the Veteran testified at a hearing before a decision review officer.  A transcript of the hearing has been associated with the claims folder.


FINDING OF FACT

A chronic skin disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including being a result of in-service exposure to herbicides.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in August 2005 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the Veteran was not notified of the manner in which disability ratings and effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the claim for service connection on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice in this regard is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

The Board finds that a medical opinion on the question of service connection for a skin disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the the Veteran's claimed disability may be associated with his service.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that he has a skin condition that is related to his military service.  He contends that it existed prior to his service in the Republic of Vietnam but was aggravated while in the Republic of Vietnam.  See November 2008 statement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, however, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the present appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam from 1969-1970.  Therefore, his in-service exposure to herbicides is conceded.  

Initially, the Board notes that it has considered the Veteran's contention that he had skin problems prior to service.  However, the June 1967 enlistment examination showed that the Veteran's skin was normal.  Indeed, at that time, he specifically denied ever having experienced skin problems.  Accordingly, the Board finds that the Veteran was sound on enlistment.  

The Veteran's STRs do show that he was first seen for skin problems in October 1967 when he was treated for a rash on his hand.  (Although the handwriting is illegible regarding the diagnosis, the Veteran indicated at his June 2008 hearing that it was ringworm.)  In December 1969, the Veteran was again treated for ringworm.  There is no other treatment for any skin disorder in his STRs.  The Veteran's separation examination in June 1970 showed clinically normal skin.  In his accompanying report of medical history, the Veteran indicated that he previously had a skin disease.  He reported that he was treated for ring worm in 1969.  A notation shows that there were no complications.

According to post-service medical records, the Veteran was first treated for a skin problem in July 2002 when he was diagnosed with eczematous dermatitis.  In November 2007, the Veteran was treated for a rash on his left hand and fungus under his left index finger nail.  He was subsequently diagnosed in November 2007 with onychomycosis.  In April 2008, the Veteran was diagnosed with dermatitis after complaining of hyperpigmented areas on the buttocks without rash noted and dry hands.  An Agent Orange Registry examination in April 2008 included pertinent diagnoses of onychomycosis, recurrent dermatitis, and eczema.  The examiner opined that the Veteran's conditions might not necessarily be related to possible Agent Orange exposure.  None of the Veteran's treatment records indicate that any of his post-service diagnoses are related to his military service, including being related to the in-service complaints and/or exposure to herbicides.
At his June 2008 hearing, the Veteran testified that he first had ring worm in October 1967 and that he continues to have the same condition with recurrent flare-ups.  He also testified that the rash he experienced with ringworm is the same as that which he continues to experience.  The Veteran further testified that he was first treated post-service in 1984 when the rash was noticed by a physician in connection with back surgery.

Based on a review of the evidence, the Board finds that service connection for a skin disorder is not warranted.  The Board acknowledges that the Veteran was treated in 1967 and 1969 in service for skin problems-namely, ringworm.  However, the evidence fails to show that the Veteran currently has ringworm.  Rather, the Veteran's post-service medical records show diagnoses of eczematous dermatitis, recurrent dermatitis, eczema, and onychomycosis.  The objective evidence of record does not indicate any continuity of symptomatology following service, or that the Veteran's current skin disorders are the same as any diagnosed in service.  None of the Veteran's post-service medical records show treatment for ringworm, nor is there any indication that he has a current diagnosis of ringworm.  

The Board acknowledges the Veteran's contentions that the ringworm that was first diagnosed in service has continued to the present.  The Board finds that the Veteran is competent and credible to report having continued skin problems since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates any current disorder to the Veteran's reported history and in-service diagnoses or ringworm.  In other words, in the current appeal, the Veteran has simply contended that he has had a skin rash since service.  Such contentions alone do not support a grant of service connection for a skin disorder based on continuity of symptomatology.  No medical professional has opined that the in-service diagnoses of ringworm were chronic or that the Veteran's current skin disorders are related to his military service.  

The Board's finding is further supported by the objective medical evidence of record, which does not indicate that the Veteran's in-service diagnoses of ringworm were chronic and continued post-service.  As noted above, the Veteran's discharge examination in June 1970 showed clinically normal skin; although the Veteran reported being treated for ringworm in 1969, a notation specifically indicated no complications.  At the time of his separation examination, the Veteran did not report that the ringworm was recurrent.  Furthermore, there is no objective evidence to indicate treatment of any skin disorder until 2002.  The Board acknowledges the Veteran's report that he was treated in 1984; however, the Board observes that treatment records from the Veteran's 1984 back surgery are of record and do not show any rash.  Even if the Veteran was treated in 1984, it was still over a decade after his discharge from service.  Additionally, if the Veteran was treated in 1984, there is no indication that he was treated again until 2002, nearly two decades letter.  In sum, the evidence does not support a finding of a chronic condition incurred in service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of skin complaints, symptoms, or findings until at least over a decade between the period of active service and claim is itself evidence which tends to show that any in-service skin disorders did not result in a chronic disability.   

Furthermore, the Veteran does not possess specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Although the Veteran has reported that the rash that he currently experiences is the same as that experienced in service, medical records reflect different diagnoses.  In service, the Veteran was diagnosed with ringworm; post-service, he was diagnosed with eczematous dermatitis, recurrent dermatitis, eczema, and onychomycosis.  There is no indication to indicate that either the in-service diagnoses were incorrect or that the current diagnoses are incorrect.  

In this case, there is nothing in the Veteran's STRs and post-service records to indicate that the two isolated times he was treated in service for ringworm-two years apart-resulted in a chronic skin disorder.  The Board's finding is further supported by the fact that, in the Veteran's post-service records showing treatment for skin disorders, he did not report that the onset of his complaints began in service.  

Additionally, the evidence does not show that any diagnosed skin disorders are due to herbicide exposure.  Post-service medical evidence does not show that the Veteran has been diagnosed with any skin disorder presumptively related to herbicide exposure.  On a direct basis, no medical professional has provided any opinion indicating that any post-service skin disorder is related to his military service.  The April 2008 Agent Orange Registry examination indicates that the Veteran's skin disorder might not necessarily be related to herbicide exposure.  

Furthermore, the claims folder contains no competent evidence of a skin disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service or competent evidence of an association between a skin disorder and his active duty, service connection for a skin disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a skin disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

ORDER

Entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides, is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


